Title: New York Ratifying Convention. Third Speech of June 28 (Melancton Smith’s Version), [28 June 1788]
From: Hamilton, Alexander,Smith, Melancton
To: 


[Poughkeepsie, New York, June 28, 1788]
Saturday—Mr Hamilton
The Gent. of Ulster seems to suspect ⟨ags.⟩ were intrd. to shew inconsisty.
The papers read, to prove the distress ys. State suffered. The inefficacy of Requisn.—the sentt. of ye Legislar—Dictator ye ebullition of ardent
What is energetic fedl. govt—one operatg. on States or individs. Impost once passed—then repeald, afterwds. defeated—his opn. always for it—takes it for granted—but opposed in manner asked.
The opinion then was—Congress ought not to have power assumed.
Now it is said, ye. Congress ought to have had addl. powers—at a loss, to reconcile the opposn.
Endd. yesterday, to establish several princs—
1. That this govt. is a Republic wth all the characterices of one.
2. Infered from it safely trusted, and no danger of yr injg. ye

State govt—could have no view, and the States wd. have means to resist.
3d. The right of taxes concurrent.
The word supreme, means ye act cant be contd. by ye act of no other.
The acts of US—so also yt. of ye States.
This could take place—one penny in ye pd be each.
The Govt. taking ye. first step wd. be rewdd.
The thing pracl. by exper—like ye case of 2 Credrs, the first crr. take ye Step ⟨—⟩
The engy. will be in a Situtn—the same as if in one or both.
The principle, all powers not granted, reserved—as a portion of soverigns.
When you give general Legise. powers to States—none reserved, but such as is reserv’d and unalienable rights.
1. The rule difft. as appld. to States difft.—because the sovereignties already given—therefore all not taken away remains.
Not a word, yt power is exclusive yr.
2. Another when a power is given to one and by another clause taken by another
3. A power may be given, wch. it is physically impossible both can exercise—uniform naturln by implication—neither of these apply to ye matter of taxation—no direct inconsistency—if willing to give it this explanation.
The consequence is all sources of Revenue—open but imports—this but ⅓——⅔ open to both.
Can it be doubted, they will be suppd, when ⅔ of the Revenue opened.
The demands for the present considerable.
Sources of Revenue must be left.
Soon will be small.
We are forming a govt. for posterity.
It is wise to give ye genl. govt.
Admitted yt. the wants of a commy. are equal to its resources. If ye resources are equal then ye difficulty cant happen. If not to happen—the primary objects—the State govt—and general govt. These objects must be satid then if beyond ability they cant be provided for wt oppress. Absurd yt. ye. Represns. of one will oppress more than other. If we cant pay all—pay as much as we can.

This will be the reasong—the people represented in yt. govt—
The natl. operatn. will be mutual forbearance—if they do not—the State govts—can defeat ym—equal authority—more confidence of the people.
Genr. curny their too far—it will operate thus—
The Govt. will take parl. objects—such as will operate to make ye. tax equal. Sufft. objects will remain in ye several States—not of general.
Many things yt. The States can legislative upon—that ye general.
One object, will be left to the States—taxing by the Lump—
Why not seperate—answer—because though this may be ye case—in war it may be necssy.
If we suppose ye men delegated to be vultures not worthy of confidence—this reason no wh. but conclusive. The State has a right to lay a poll Tax—are they tyrants?
Mr. Haml.   Again a poll tax but may be necessary
—Holland gave once ¹⁄₂₀ part—
It is sd. impossible to exercise ye power—concludes yt. it is safe, if impossible.
But it may bevd. exercise it despotically.
If yis. will exercise despotism.
The general govt. may lay a tax, on consumptn.—on Land by commes. to value on assessment, as ye State do.
Not bound, to vary—because they must lay the tax by a rule.
It will render it necessary to act wt. caution.
Must tax Luxeries—lest they disoblige the com. people.
If they are prudent, they will make regn the least oppressive.
The power in ye. gen. govt. will operate to make taxes equal and least oppressive.
An eulogium on State govts.—not ye questn—the States have been not so well as is pretd—other States have done ill—credit is low—lands deprecd—50 ⅌ Ct—admitted. yt. will be cured—what has this to do wt. gen Govermt?
Intended to induce a beleif, ye States will comply wt. requisitions, if circumstances—what has happd. since peace—Some States wch. fell most by ye war, contod. most since. Defalcation in Requsn—owing to delibern—to parl. charactrs—influence. In every war those near ye seat of ye war—NHampshire pd. nothing, N. Carolina—nothing—did not suffer by ye war. Congress with great difficulty support yr. officers.
Ever since ye. peace borrowed to pay, the Interest loaned.
The States do not contribute in proportion. The propn. admits. an unld. power.
Involves the same Consequs—because if it demands more than is suff. to both.
More likely to exist under ye amendment than under. ye clause.
They will calculate upon estimates.
If they tax they will estimate upon ye sources.
Requsn. if not complied wth. by some States.
The same will always happen in taxes— Then Congress to inflict a penalty—to disgrace them—will never do it—some will do it no remedy—the demands on some States, never can pay—must forgive ye debt.—a recent Ins seen—Georgia proposes a Cession, but requires a credit, more than all her requin—cannot recover it—injures us—the same will always happen.
Object. to excise on growths manufacture—against ye State—because we shall not be a manufacg State—we reduce ye genl. govt. to the necessy. of laying all taxes on imports—
These divided between importer & consumer when plenty ye importer pays a part.
The Eastern States manufacture—N Engd. manufacture more, ardt. Spirits than we do—
The eastern States encourage manufacts.—put it out of our power to derive advantages.
You are to presume they will not be laid prematurely.
Apologizes, for using strong expressions—mode he is accustomed—and earnest.
